Citation Nr: 0722896	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  99-22 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation, 
and to an evaluation in excess thereof, for chondromalacia of 
the right knee, currently rated as noncompensable.

2.  Entitlement to restoration of a 10 percent evaluation, 
and to an evaluation in excess thereof, for patellofemoral 
dysfunction of the left knee, currently rated as 
noncompensable.

(The issues of entitlement to an evaluation in excess of 30 
percent for migraine headaches and entitlement to a total 
rating based upon individual unemployability remain on appeal 
pending completion of development requested in a 
December 2003 remand.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1993 to November 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on March 1, 2006, 
which set aside Board determinations in December 2003 and 
remanded these matters for additional development.  These 
issues initially arose from an October 1999 rating decision 
by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2001, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The Board notes that there is no indication in the present 
appellate record as to the recent action taken in response to 
the December 2003 remand requests concerning the issues of 
entitlement to an evaluation in excess of 30 percent for 
migraine headaches and entitlement to a total rating based 
upon individual unemployability.  For reasons of 
administrative convenience, appropriate action should be 
taken to complete development of all issues remaining for 
appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record reveals the veteran was notified, generally, of the 
VCAA duties and of the evidence necessary to substantiate his 
claims including which parties were expected to provide such 
evidence by undated correspondence apparently issued in 2001.  
During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  It 
was further noted that regarding the disability-rating 
element, in order to comply with section 5103(a), VA must 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided, that is necessary to 
establish a disability rating for each of the disabilities 
contemplated by the claim and allowed under law and 
regulation.  Therefore, the Board finds appropriate action 
should be taken to ensure adequate VCAA notice as to all 
elements of the claims are provided.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

The Board also notes that in its March 2006 order the Court 
set aside determinations as to the issues on appeal based 
upon a failure to properly address examination findings of 
effusion, crepitus, and pain to the veteran's knees.  The 
Court further noted, in essence, that additional discussion 
was required as to whether separate ratings were warranted 
for knee disabilities manifested by arthritis and 
chondromalacia or patellofemoral syndrome.  Although the 
veteran underwent a VA examination of his service-connected 
knee disabilities in August 2001, the examiner did not 
address the significance, if any, of magnetic resonance 
imaging (MRI) findings of a small joint effusion to the right 
knee or whether any symptoms of pain on motion were 
manifested by objective evidence.  It is also significant to 
note that a September 2001 private medical evaluation 
revealed bilateral 1+ crepitus and a right knee deformity.  

A review of the record also reveals that efforts to obtain 
copies of the records associated with the veteran's Social 
Security Administration (SSA) disability claim have been 
unsuccessful.  For records in the custody of a Federal 
department or agency, VA must make as many requests as are 
necessary to obtain any relevant records, unless further 
efforts would be futile; however, the claimant must cooperate 
fully and, if requested, must provide enough information to 
identify and locate any existing records.  38 C.F.R. 
§ 3.159(c).  Therefore, the Board finds additional 
development is required prior to appellate review.

Accordingly, these matters are REMANDED for the following:  

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claims.  

2.  Appropriate efforts should be taken 
to obtain a complete copy of the 
veteran's Social Security Administration 
disability determination and all 
associated records.  As many requests as 
are necessary to obtain any relevant 
records is required, unless it is 
determined that further efforts would be 
futile.

3.  The veteran should be scheduled for a 
VA orthopedic examination for an opinion 
as to the current nature and severity of 
his service-connected knee disorders.  A 
determination as to the effect of any 
objective manifestations of pain on 
motion should, if feasible, be portrayed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis.  A discussion of 
the significance, if any, of findings in 
August and September 2001 of crepitus and 
joint effusion should be provided.  To 
the extent possible without resort to 
pure speculation, the examiner should 
address whether the evidence of record 
demonstrates a consistent level of 
impairment or is indicative of any 
distinct period of symptom exacerbation.  
If the examiner is unable to make such 
determinations, it should be so indicated 
on the record.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
Specific consideration must be given as 
to whether any separate ratings for 
arthritis and chondromalacia or 
patellofemoral syndrome are warranted.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his attorney should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




